Citation Nr: 1711148	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-08 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to May 7, 2010, and in excess of 50 percent from May 7, 2010, for service-connected depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and Dr. T.C.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1976 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the Montgomery, Alabama, RO assumed jurisdiction.

In June 2016, the RO granted entitlement to TDIU effective August 1, 2014, the date he medically retired from his career.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2014.  A transcript of that hearing is of record.

In August 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Prior to May 7, 2010, the Veteran's depression was not shown to cause occupational and social impairment with reduced reliability and productivity.

2.  From May 7, 2010, The Veteran's depression has not been shown to cause occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent prior to May 7, 2010, and in excess of 50 percent from May 7, 2010, for depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.

The Veteran's claim for a higher disability evaluation is a downstream issue, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before a DRO.  He was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran was granted service connection for his depression by a July 2010 rating decision and initially rated at 30 percent effective September 19, 2006, the date his service-connection claim was received by VA.  In a March 2015 rating decision, the Veteran was granted a 50 percent rating effective May 7, 2010.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned when a veteran's mental disability  causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g.. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, private medical opinions, and his lay testimony, do not establish findings consistent with higher ratings.

In particular, the Veteran's treatment records show that in April 2009, August 2009, and October 2009, he had no depression, anxiety, or mood changes on examinations.  He denied having suicidal or homicidal ideation.  In addition, in October 2009, he had a negative depression screen.  In January 2010, the Veteran treated with Dr. T.C. and was diagnosed with depression and assessed a GAF of 48.  However, in February 2010, he had no depression, anxiety, or mood changes on examination.  He denied having suicidal or homicidal ideation.

In May 2010, the Veteran's psychotherapist Dr. T.C. reported that the Veteran had begun treatment in January 2010 for depression and anxiety.  Dr. T.C. reported that the Veteran's hobby was leather craft.  On examination, he was fully alert and oriented.  His recent memory was impaired but his remote memory was intact.  He had no mental confusion.  He had normal speech.  He had a depressed mood with a constricted affect.  He had difficulty with concentration, forgetfulness, memory problems, confidence, and worthlessness.  He reported having thoughts of suicide but denied being able to follow through due to religion.  He was depressed, agitated, anxious, irritable, grouchy, and stubborn.  However, he reported having friends, remained married almost three decades, and continued to work as a correction officer.  Dr. T.C. assessed the Veteran with a GAF of 49.

The Veteran was afforded a VA examination in June 2010.  He reported being married for almost three decades with adult child.  He reported having a good relationship with his wife and son and was happy.  He reported being active in church and having two close friends.  He started working in leather craft and was learning to play the guitar.  On examination, he was neatly groomed and appropriately dressed.  He had a good mood with a normal affect.  He was fully oriented.  His behavior was appropriate.  He had mildly impaired remote and recent memory and moderately impaired immediate memory.  He reported having paranoid delusions.  He denied having homicidal thoughts or recent suicidal thoughts, but reported having suicidal thoughts six months ago with no plan.  He continued to work as a correction officer and had missed two weeks of work due to back problems and deaths in the family.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

At a July 2010 examination, the Veteran's mood was mildly depressed, but he remained fully alert and oriented.  He had intact memory, had normal speech, and was goal directed.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.   He was assessed a GAF of 65.  In October 2010, he had a depressed mood with an appropriate affect.  He remained fully alert and oriented with intact cognition.  He was cooperative with normal speech and goal directed.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.  While he had fair insight, his judgment was poor.  He was assessed a GAF of 55.

In January 2011, the Veteran was fully alert and oriented.  He had no symptoms of depression, anxiety, or mood changes.  He denied having suicidal or homicidal ideation.  In February 2011 and August 2011, he was fully alert and oriented with intact cognition.  He was cooperative with normal speech and goal directed.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.  He had a depressed mood with an appropriate affect.  His insight and judgment was fair to good.  He was assessed GAFs of 60 and 65.  In September 2011, he was fully alert and oriented with no symptoms of depression, anxiety, or mood changes.  He denied having any suicidal or homicidal ideation.

In April 2012, the Veteran was fully alert and oriented with intact cognition.  He was cooperative with normal speech and goal directed.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.  He had a depressed mood with an appropriate affect.  His insight was questionable due to alcohol use and his judgment was fair.  He was assessed a GAF of 65.  In May 2012, he was fully alert and oriented.  He had no symptoms of depression, anxiety, or mood changes.  He denied having suicidal or homicidal ideation.  

By September 2013, the Veteran continued to work but noted that he wanted a medical retirement.  He continued to live with his wife.  On examination, he was pleasant, attentive, cooperative, and well-groomed with normal speech.  His mood was better and his affect was appropriate.  He was fully alert and oriented, logical, and organized.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was assessed a GAF of 60.  In December 2013, he was fully alert and oriented.  He had no symptoms of depression, anxiety, or mood changes.  He denied having suicidal or homicidal ideation.

In a June 2014 Statement by Examining Physician for the Retirement Systems of Alabama, the physician reported that the Veteran was totally incapacitated for further performance of his duty due to chronic back pain and chronic depression.  His physician reported he had diminished ability to interact with others, diminished concentration, diminished ability to cope with stress, and increased memory problems.

Other medical records from June 2014 show that the Veteran's behavior was normal, his memory was good, and he was goal directed and appropriate with average insight and judgment.  He also denied having suicidal or homicidal ideation.

In July 2014, M.C., Psy.D., a clinical psychologist,  completed a VA Mental Disorders Disability Benefits Questionnaire.  M.C., Psy.D. noted that the Veteran had been married for over three decades, had a son, and had four friends.  M.C., Psy.D. reported that the Veteran's psychiatric symptoms included depressed mood, anhedonia, insomnia, poor concentration, stress, nervousness, worry, panic, hyperarousal, and anger, and indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  M.C., Psy.D. assessed the Veteran with a GAF of 50.  

In August 2014, the Veteran reported that he was happier after he retired, he had hobbies, and he continued to live with his wife.  On examination, he was fully alert and oriented, well-groomed, pleasant, attentive, logical, organized, and cooperative with normal speech.  His depressed mood was better and he had an appropriate affect.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was assessed a GAF of 60.  At another August 2014 examination, he was fully alert and oriented.  He had no symptoms of depression, anxiety, or mood changes.  He denied having suicidal or homicidal ideation.

In September 2014, Dr. T.C. reported that the Veteran had made good progress in understanding his condition, complying with medical treatment, and organizing his life in such a way as to maintain somewhat of a meaningful existence in the community setting without impatient acute psychiatric admission.  Dr. T.C. reported that the Veteran's condition was severe to very severe.  Despite the good progress the Veteran had made, Dr. T.C. assessed the Veteran with a lower GAF of 46.  Dr. T.C. reported that the Veteran showed significant deficiencies in occupational and social functioning as he no longer worked, could not attend school, and had difficulty getting along with his wife, family, and friends.  Dr. T.C. reported that the Veteran had persistent suicidal ideation and very frequent panic attacks on a daily basis.  Dr. T.C. reported that the Veteran frequently did not attend to his personal appearance and hygiene, and had difficulty establishing and maintaining effective interpersonal relationships.

At the November 2014 hearing, the Veteran testified that he felt his depression should be rated higher.  He testified that he medically retired on August 1, 2014.  He testified that he preferred not to be around crowds and preferred staying home or going to church.  His wife testified that little by little she had seen a difference in the Veteran's attitude and sleep habits.  Dr. T.C. testified that the Veteran was not functioning like he should be or used to be.

In February 2015, the Veteran's treating provider reported that he was doing well on medications.  On examination, he was fully alert and oriented, well-groomed, pleasant, attentive, logical, organized, and cooperative with normal speech.  He had a depressed mood with an appropriate affect.  He denied having suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was assessed a GAF of 60.  In April 2015, he was fully alert and oriented.  He had no symptoms of depression, anxiety, or mood changes.  He denied having suicidal or homicidal ideation.

In August 2015, the Veteran saw Dr. S.M. for an annual disability review by the Retirement Systems of Alabama.  Dr. S.M. reported that the Veteran remained totally incapacitated for further performance of his duty by his chronic back pain and chronic recurrent depression with partial response.  Dr. S.M. reported that the Veteran continued to have a diminished ability to interact with others, diminished concentration, diminished ability to cope with any stressful situations, and increased memory problems.

In August 2015, the Veteran's psychiatrist Dr. F.L. completed a VA Mental Disorders Disability Benefits Questionnaire.  Dr. F.L. indicated that the Veteran's symptoms were depressed mood, anxiety, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired short and long term memory, and difficulty in establishing and maintaining effective work and social relationships.  Dr. F.L. indicated that the Veteran had total occupational and social impairment as the persistence of the psychiatric symptoms were incapacitating.

Treatment records from his treating provider in August 2015 indicate that his behavior was normal, he appropriate, and was goal directed with good memory.  His insight and judgment were average.  He denied having any suicidal or homicidal ideation.  In November 2015, he was fully alert and oriented.  He had no symptoms of depression, anxiety, or mood changes.  He denied having suicidal or homicidal ideation.

The Veteran was afforded a VA examination in June 2016.  The Veteran was now married for over three decades and had one child and four grandchildren.  He reported a good relationship with his wife and family.  He reported that he enjoyed fishing, attended church, and had friendships.  The examiner indicated that the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported having such symptoms as irritability, anxiousness, a variable appetite, and isolation; he indicated that his symptoms had increased since retirement and that he spent more of his time alone.  The examiner noted that the Veteran denied suicidal ideation, plan, or intent.  The examiner indicated that the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his depression.  The Veteran was assessed GAFs below 50 by Dr. T.C. in January 2010, May 2010, and September 2014, which suggests serious symptoms or a serious impairment in social or occupational functioning.  Dr. S.M. reported that the Veteran was totally incapacitated for further performance of his duty by his chronic back pain and chronic recurrent depression.  Dr. F.L. indicated that the Veteran had total occupational and social impairment as the persistence of the psychiatric symptoms were incapacitating.

The June 2010 VA examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which is consistent with a 10 percent rating.  In July 2014, M.C., Psy.D. indicated that the Veteran had occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.  The June 2016 VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity, which is also consistent with a 50 percent rating.

The findings of Drs. T.C., S.M, and F.L. are inconsistent with contemporaneous medical records.  The Veteran's treatment records consistently show that he had no depression, anxiety, mood changes, suicidal or homicidal ideation.  While his mood ranged from mildly depressed to depressed, he remained fully alert and oriented with intact memory and normal speech.  He was also consistently assessed GAFs from 55 to 65, which reflects only mild to moderate symptoms.

As such, greater weight is given to the clinical findings of the Veteran and the findings of the June 2010 VA examiner, M.C., Psy.D., and the June 2016 VA examiner.  Thus, it cannot be concluded that the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity prior to May 7, 2010.  Furthermore, from May 7, 2010, the record does not establish that the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Accordingly, the Veteran is not entitled to a rating in excess of 30 percent prior to May 7, 2010, and in excess of 50 percent from May 7, 2010, for his depression.

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

An initial rating in excess of 30 percent prior to May 7, 2010, and in excess of 50 percent from May 7, 2010, for depression is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


